FILED
                             NOT FOR PUBLICATION
                                                                            MAR 29 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


TIMOTHY EUGENE                         )      No. 15-15908
WOMELDORF,                             )
                                       )      D.C. No. 2:14-cv-00160-DJH
      Plaintiff-Appellant,             )
                                       )      MEMORANDUM*
      v.                               )
                                       )
NANCY A. BERRYHILL, Acting             )
Commissioner of Social Security,       )
                                       )
      Defendant-Appellee,              )
                                       )

                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                             Submitted March 15, 2017**
                              San Francisco, California

Before: FERNANDEZ, MURGUIA, and WATFORD, Circuit Judges.

      Timothy Womeldorf appeals the district court’s judgment which affirmed

the Commissioner of Social Security’s denial of his application for a disability

      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
insurance benefit.1 We affirm.

      (1)      Womeldorf asserts that the Administrative Law Judge (“ALJ”) erred

when she determined that the opinion of an examining licensed psychologist (Dr.

Wayne General) should be given great weight and that the opinion of a nurse-

practitioner (Marion Letellier) should be given little weight under the

circumstances. We disagree. The former is an acceptable medical source,2 but the

latter is not.3 The ALJ determined that Dr. General’s opinion, which was based

upon his examination and testing of Womeldorf, as well as the medical record, was

entitled to great weight,4 whereas Letellier’s opinion was actually in conflict with

her own treatment notes, which severely undercut its value.5 Those determinations

were supported by substantial evidence, and must, therefore, be upheld.6 See


      1
          See 42 U.S.C. § 423(a).
      2
          See 20 C.F.R. § 404.1513(a)(2); see also 20 C.F.R. § 404.1527(c)(1).
      3
        See 20 C.F.R. § 404.1513(d)(1); Social Security Ruling 06-03p, 2006 WL
2329939 (Aug. 6, 2006). To the extent that Womeldorf asserts that Letellier’s
opinion should have been treated as that of a treating acceptable medical source,
that is not the law.
      4
          See 20 C.F.R. § 404.1527(c)(3), (c)(4).
      5
          See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
      6
      We note that the ALJ also gave weight (it is unclear whether it was “great
weight” or just “some weight”) to the opinions of non-examining sources, at least
                                                                      (continued...)

                                            2
Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007); Burch v. Barnhart,

400 F.3d 676, 679 (9th Cir. 2005).

      (2)    Womeldorf also argues that his own credibility regarding the severity

of his symptoms should not have been discounted. Again, we disagree. We

recognize that the ALJ was required to give clear and convincing reasons for

discounting Womeldorf’s testimony regarding the severity of his symptoms. See

Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). Here the ALJ did just that.

She properly discounted his severity claims by pointing to: the nature of the

medical evidence itself;7 the course of treatment, which was quite routine and

conservative;8 and his daily activities, which were not entirely consistent with his

claimed inability to engage in social interactions, etc.9 Womeldorf does point out

that instead of finding him wholly incredible, at one point the ALJ stated that he


      6
       (...continued)
one of whom was an acceptable medical source. We see no error in that. See 20
C.F.R. § 404.1527(e).
      7
      See Parra v. Astrue, 481 F.3d 742, 750–51 (9th Cir. 2007); Rollins v.
Massanari, 261 F.3d 853, 857 (9th Cir. 2001).
      8
       See Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008); Parra, 481
F.3d at 750–51.
      9
       See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1226–27 (9th Cir.
2009); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir.
2004); Rollins, 261 F.3d at 857.

                                          3
was not credible to the extent that his specific testimony was “inconsistent with the

above residual functional capacity assessment.” That was a rather infelicitous

locution because it can be taken to mean that the ALJ first decided upon

Womeldorf’s residual functional capacity and then decided credibility by

comparing that to his statements, as opposed to proceeding in the reverse order.

However, the ALJ did carefully detail the problems with his testimony quite apart

from the residual functional capacity finding as such. Cf. Brown-Hunter v. Colvin,

806 F.3d 487, 493 (9th Cir. 2015); Treichler v. Comm’r of Soc. Sec. Admin., 775

F.3d 1090, 1103 (9th Cir. 2014). Thus, even if it was error to state the credibility

conclusion that way, the error was harmless. See Molina, 674 F.3d at 1111.

      AFFIRMED.




                                          4